United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1286
Issued: December 5, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 24, 2017 appellant filed a timely appeal from February 28, 2017 merit and
May 10, 2017 nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a left shoulder
injury in the performance of duty on August 26, 2016 as alleged; and (2) whether OWCP
properly denied appellant’s request for a telephonic hearing before an OWCP hearing
representative as untimely filed under 5 U.S.C. § 8124.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 12, 2017 appellant, then a 56-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that he strained his left shoulder on August 26, 2016 when he
tried to pick up a carrier case that had tipped over. He explained that he did not initially feel any
major pain, but his left shoulder got heavier. Appellant did not stop work.
In a September 6, 2016 left shoulder magnetic resonance imaging (MRI) scan report,
Dr. Austin Belton, a Board-certified diagnostic radiologist, noted a clinical history of left
shoulder pain. He related that appellant “lifted a 120-pound box and heard a ‘pop.’” Dr. Belton
indicated that appellant had left shoulder surgery on July 12, 2007. He reported a large fullthickness tear of the distal-anterior supraspinatus tendon with extensive fraying of the torn
tendon margins, partial-thickness tear of the distal-superior fibers of the subscapularis tendon
with associated medial subluxation of the long head of the biceps tendon, tendinopathy of the
intrascapular portion of the long head of the biceps tendon, mild degenerative hypertrophy of the
acromioclavicular (AC) joint, mild degenerative changes of the glenohumeral joint, and a thin
layer of fluid in the subacromial-subdeltoid bursa.
By letter dated January 25, 2017, OWCP advised appellant that the evidence of record
was insufficient to establish his claim. It requested that he respond to the attached factual
development questionnaire in order to substantiate that the claimed August 26, 2016 work
incident occurred as alleged and to provide medical evidence to establish a diagnosed condition
causally related to the alleged incident. Appellant was afforded 30 days to submit this evidence.
Appellant was treated by Dr. Douglas J. Keele, an orthopedic surgeon. In a January 30,
2017 attending physician’s report (Form CA-20), Dr. Keele noted a date of injury of
August 26, 2016. He explained that appellant squatted down to lift a case, approximately
weighing 120 pounds, and felt immediate pain in his left shoulder. Dr. Keele reported clinical
findings as noted in the September 6, 2016 left shoulder MRI scan and diagnoses of other injury
of muscles and tendons of the left shoulder rotator cuff (ICD-840.4). He checked a box marked
“yes” indicating that appellant’s condition was caused or aggravated by the described
employment activity. Dr. Keele noted: “directly related to lifting 120-pound case at work” and
indicated that appellant was able to resume regular work on September 21, 2016.
OWCP denied appellant’s claim by decision dated February 28, 2017, finding that the
evidence of record was insufficient to establish that the August 26, 2016 incident occurred as
alleged. It noted that he failed to respond to the specific questions posed in the January 25, 2017
development letter and attached questionnaire.
Following OWCP’s February 28, 2017 decision, appellant submitted a September 1, 2016
report by Shauna L. Christopherson, a nurse practitioner. Ms. Christopherson related that on
August 26, 2016 appellant squatted down to lift a box, weighing approximately 120 pounds, and
felt immediate pain in his left shoulder once he was standing up and holding the box at waist
level. Appellant indicated that he still experienced pain in the lateral aspect of his shoulder
radiating halfway down the upper arm. Upon physical examination of appellant’s left shoulder,
Ms. Christopherson noted tenderness in the left shoulder in the infraspinatus and supraspinatus
tendons and pain on range of motion with flexion and abduction. She related that shoulder x-ray

2

examination showed no acute avulsions, fractures, or dislocation. Ms. Christopherson diagnosed
left shoulder pain.
On March 28, 2017 OWCP also received a September 13, 2016 report from Dr. Keele.
Dr. Keele noted that appellant was evaluated for causation of left shoulder pain following an
August 26, 2016 work injury. He described that appellant squatted down to lift a case, weighing
approximately 120 pounds, and felt immediate pain in his left shoulder when he stood up and
held the case at waist level. Dr. Keele reviewed appellant’s history and conducted an
examination. He reported tenderness on the left shoulder and abnormal impingement test
bilaterally. Dr. Keele also noted that O’Brien’s test caused mild discomfort in the anterior
shoulder. He diagnosed other injury of muscles and tendon of the left shoulder rotator cuff
(ICD-840.4), left shoulder primary osteoarthritis (ICD-715.11), and left shoulder pain (ICD719.41). Dr. Keele noted that appellant did not have any problems or pain in his left shoulder
until after he lifted the 120-pound object at work. He opined that, if the history given by
appellant was accurate, “the medical presentation [was] a direct result of a work-related activity,
specifically the work injury event as described above.”
OWCP did not receive any correspondence or additional evidence from appellant from
March 28 to May 1, 2017.
In an appeal request form dated April 25, 2017, postmarked on April 27, 2017, and
received by OWCP’s Branch of Hearings and Review on May 2, 2017, appellant requested a
telephonic hearing before an OWCP hearing representative.
By decision dated May 10, 2017, an OWCP hearing representative denied appellant’s
request for a telephone hearing, finding that it was untimely filed as it was not postmarked within
30 days of the issuance of the February 28, 2017 OWCP merit decision. After exercising its
discretion, the hearing representative further found that the issue in the case could be equally
well addressed through the reconsideration process.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence,3 including that he or she is an “employee” within the meaning of FECA,4 and that a
claim was filed within the applicable time limitation.5 An employee must also establish that he
or she sustained an injury in the performance of duty and that any specific condition or disability
for which compensation is claimed is causally related to that employment injury.6
2

Supra note 1.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercardo), 4 ECAB 357, 359 (1951).

5

R.C., 59 ECAB 42 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954).

6

G.T., 59 ECAB 447 (2008); M.M., Docket No. 08-1510 (issued November 25, 2010).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7
There are two components involved in establishing fact of injury. First, an employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time and place, and in the manner alleged.8 Second, an employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.9
The employee has the burden of proof to establish the occurrence of an injury at the time,
place, and in the manner alleged, by a preponderance of the reliable, probative, and substantial
evidence. An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.10 An employee has not met his or her burden of proof in
establishing the occurrence of an injury where there are such inconsistencies in the evidence as
to cast serious doubt upon the validity of the claim. Such circumstances as late notification of
injury, lack of confirmation of injury, continuing to work without apparent difficulty following
the alleged injury, and failure to obtain medical treatment may, if otherwise unexplained, cast
sufficient doubt on an employee’s statement in determining whether a prima facie case has been
established. An employee’s statement alleging that an injury occurred at a given time and in a
given manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.11
ANALYSIS -- ISSUE 1
Appellant alleged that he sustained a left shoulder injury when he tried to pick up a heavy
case at work on August 26, 2016. In its February 28, 2017 decision, OWCP denied the claim,
finding that he had not established that the incident occurred at the time, place, or in the manner
alleged.
The Board finds that appellant failed to establish that he sustained a left shoulder injury
in the performance of duty on August 26, 2016, as alleged. The only description of the alleged
August 26, 2016 work incident is contained in appellant’s Form CA-1. Appellant indicated that
on August 26, 2016 at 6:30 a.m. he strained his left shoulder when he tried to pick up a carrier
case that had tipped over. The Board finds that appellant’s description of the traumatic incident
is vague and fails to provide any specific detail or evidence establishing that the August 26, 2016

7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

10

Joseph H. Surgener, 42 ECAB 541, 547 (1991); Gene A. McCracken, Docket No. 93-2227 (issued
March 9, 1995).
11

D.B., 58 ECAB 529 (2007).

4

incident occurred as alleged.12 By letter dated January 25, 2017, OWCP requested that appellant
respond to its factual development questionnaire and provide a more detailed description of the
alleged employment incident in order to establish the factual element of his claim. Appellant did
not respond to the questionnaire, nor did he provide any supplemental statement or detailed
information surrounding the alleged August 26, 2016 work incident.13 The evidence of record
does not contain a detailed account of the alleged injury sufficient to establish that the incident
occurred at the time, place, and in the manner alleged.14 Appellant related that he tried to pick
up a carrier case that had tipped over. He did not describe the mechanism of injury, including
whether he had to reach up or down to reach the carrier case, the weight of the case, or why he
was not able to actually pick up the case.15 Accordingly, the Board finds that appellant has not
provided sufficient detail to establish that the August 26, 2016 traumatic incident occurred as
alleged.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation not satisfied with
a decision of the Secretary is entitled, on request made within 30 days after the date of the
issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.17 Sections 10.617 and 10.618 of the federal regulations implementing this section of
FECA provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.18 A claimant is entitled to a hearing or
review of the written record as a matter of right only if the request is filed within the requisite 30
days as determined by postmark or other carrier’s date marking and before the claimant has
requested reconsideration.19 Although there is no right to a review of the written record or an
oral hearing if not requested within the 30-day time period, OWCP may within its discretionary
powers grant or deny a claimant’s request and must exercise its discretion.20 Its procedures

12

See C.E., Docket No. 17-0106 (issued April 20, 2017).

13

See R.V., Docket No. 15-1911 (issued December 11, 2015).

14

See S.R., Docket No. 15-1274 (issued August 25, 2015); M.B., Docket No. 11-1785 (issued February 15, 2012).

15

Supra note 13.

16

P.T., Docket No. 14-598 (issued August 5, 2014); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

17

5 U.S.C. § 8124(b)(1).

18

20 C.F.R. §§ 10.616, 10.617.

19

Id. at § 10.616(a).

20

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

5

require that it exercise its discretion to grant or deny a hearing when the request is untimely or
made after reconsideration under section 8128(a).21
ANALYSIS -- ISSUE 2
On February 28, 2017 OWCP denied appellant’s traumatic injury claim, finding that he
had not established work-related left shoulder injury in the performance of duty on
August 26, 2016, as alleged. Appellant requested a telephonic hearing by appeal request form
dated April 25, 2017, postmarked April 27, 2017, and received by OWCP on May 2, 2017.
OWCP denied appellant’s request for a telephone hearing by decision dated May 10, 2017
because the request was untimely filed.
The Board finds that OWCP properly determined that appellant’s request for a telephone
hearing was untimely as it was filed more than 30 days after the issuance of OWCP’s
February 28, 2017 merit decision. Because the postmark date was more than 30 days after the
date of OWCP’s February 28, 2017 decision, he was not entitled to a hearing as a matter of
right.22 Although appellant’s request for hearing before an OWCP hearing representative was
untimely, OWCP has the discretionary authority to grant the request and it must exercise such
discretion.23 In its May 10, 2017 decision, OWCP properly considered the matter in relation to
the issue involved and that additional evidence and argument could be submitted with a request
for reconsideration. The Board has held that the only limitation on OWCP’s authority is
reasonableness. An abuse of discretion is generally shown through proof of manifest error, a
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts.24 In this case, the evidence of record does not
indicate that OWCP abused its discretion by denying appellant’s request for a telephone hearing.
Accordingly, the Board finds that OWCP properly denied appellant’s request for a telephonic
hearing.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left shoulder
injury in the performance of duty on August 26, 2016, as alleged. The Board also finds that
OWCP properly denied appellant’s request for a telephonic hearing before an OWCP hearing
representative as untimely filed pursuant to 5 U.S.C. § 8124.

21

See R.T., Docket No. 08-408 (issued December 16, 2008); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Hearings and Review of the Written Record, Chapter 2.1601.2(a) (October 2011).
22

The 30-day period for determining the timeliness of an employee’s request for an oral hearing or review
commences the day after the issuance of OWCP’s decision. See Donna A. Christley, 41 ECAB 90 (1989).
23

Supra note 21.

24

Samuel R. Johnson, 51 ECAB 612 (2000).

6

ORDER
IT IS HEREBY ORDERED THAT the May 10 and February 28, 2017 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 5, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

